Title: To George Washington from Robert Morris, 16 May 1788
From: Morris, Robert
To: Washington, George



Dear Sir
Richmond May 16th 1788

Having been honoured with the receipt of your very obliging letter of the 2d Inst. I waited to hear of Mrs Morris’s setting out on her journey before I gave you the trouble of my thanks for its Contents; Before you receive this Mrs Morris & three of her children will feel them selves happy under Your Hospitable roof, I am not ready, but shall make every exertion to finish my tedious & troublesome business here, so that I may personally make those acknowledgements which will be due to Mrs Washington & yourself for the kind reception I know my Family will meet at Mount Vernon. the Mail is just making up & I have only time to assure you of my respect & Esteem being ever my Dr sir Your most obedient humble Servant

Robt Morris

